Title: To Benjamin Franklin from Antoine Borel, 3 February 1779
From: Borel, Antoine
To: Franklin, Benjamin


Monsieur.
Ce 3. fevr. 1779.
J’esperois avoir L’honneur de vous voir et de vous remêtre les deux papiers monoies que vous m’avés confiés. J’avais eté pour cela aux 2 premieres assemblées de M. de la Blancheries. Puisques Je n’ai pas eu le bonneur de vous i rencontrer trouvés bon s’il vous plait que Je les remette ci inclus.
Je suis avec respects, Monsieur Votre tres humble et tres obeiss servt.
Borel
 
Addressed: A Monsieur / Monsieur Franklin / A Passi.
Notation: Borel ce 3. fev. 1779.
